DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 10/28/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0134243 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “320” (see page 13 line 2). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “600” (see figure 6).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “310” has been used to designate both figure 3a and figure 3b. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure filed on is accepted by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Ratnesh Kumar (US 20200097742 A1).
	Regarding claims 1 and 10, AAPA discloses measuring confidence of a classification result for an input image by the trained classification model using a trained feature extractor (page 1 lines 6-21, AAPA specifically discloses “Many studies have been conducted on confidence measurement for a deep neural network-based classification model. Specifically, there is a method of presenting a range of confidence by training a distribution of weights of a trained classification model. For example, there is a method of presenting a range of uncertainty through iterative inference or by training distributions of parameters of a model using a technique such as a Gaussian Process, Bayesian Neural Network, Monte-Carlo Dropout, etc. However, the above-described method has disadvantages in that the amount of computation increases as the number of parameters and the amount of data of the model increase and also in that the time required to measure confidence is very long. On the other hand, a method of expressing confidence as one value uses in-distribution data intended to be classified The embeddings may be representative of feature vectors having an embedding dimension, where the embeddings represent a location in an embedding space 112 corresponding to a particular object--e.g., a vehicle. The goal of training the DNN 108 may be to predict embeddings 110 for the same object as closer together while embeddings 110 for different objects are further apart. As such, where the embeddings 110 are closer together (e.g., within a threshold distance) within the embedding space 112, the determination may be that the two embeddings 110 belong to the same object” … “Similarly, during training, when two or more embeddings 110 are known to belong to a same object or differing objects (as represented in ground truth o determine the accuracy of the DNN 108, and to update the parameters of the DNN 108 using a loss function(s) 118 (e.g., a triplet loss function, in some examples). For example, where the predictions by the DNN 108 indicate that two embeddings 110 corresponding to a same object are far apart in the embedding space 112, this information may be used to update the DNN 108 such that the two embeddings 110 are predicted closer to one another”

    PNG
    media_image1.png
    290
    624
    media_image1.png
    Greyscale

AAPA and Ratnesh Kumar are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by AAPA the technique disclosed by Kumar. The suggestion/motivation for doing so would have been that the neural network may be trained to learn an embedding space such that embeddings corresponding to the same identify are projected closer to one another within the embedding space, as compared to different identities (Ratnesh Kumar abstract and paragraph [0044]). See also KSR Int'l Co. v. what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton.")
Regarding claims 2 and 11, AAPA and Ratnesh Kumar disclose claims 1 and 10, Ratnesh Kumar also discloses that the embedding space is a space to which the feature vectors for the plurality of images extracted by the feature extractor are mapped (figure 1 and description of figure 1. Ratnesh Kumar specifically discloses “The image data 102 within each batch may be applied to the DNN 108, and the DNN may compute or predict the embeddings 110. The embeddings may be representative of feature vectors having an embedding dimension, where the embeddings represent a location in an embedding space 112 corresponding to a particular object--e.g., a vehicle. The goal of training the DNN 108 may be to predict embeddings 110 for the same object as closer together while embeddings 110 for different objects are further apart. As such, where the embeddings 110 are closer together (e.g., within a threshold distance) within 
Regarding claims 3 and 12, AAPA and Ratnesh Kumar disclose claims 1 and 10, Ratnesh Kumar also discloses additionally training the feature extractor based on a metric-learning-based loss function and a cross-entropy-based loss function (figure 1 and description of figure 1. Ratnesh Kumar specifically discloses “According to one approach, the DNNs may be trained using cross-entropy loss, but because each identity is considered as a separate category and the number of categories is equal to the number of identities in a training set, learning becomes computationally prohibitive. Other conventional approaches have used DNNs trained using contrastive loss or triplet loss to learn embeddings for an embedding space--e.g., face embeddings for face verification”)
Regarding claims 4 and 13, AAPA and Ratnesh Kumar disclose claims 1 and 10, Ratnesh Kumar also discloses additionally training the feature extractor such that feature vectors for images labeled with different classes among the feature vectors for the plurality of images become farther from each other in the embedding space (figure 1 and description of figure 1. Ratnesh Kumar specifically discloses “A distance metric may then be used to determine the proximity of the embeddings to one another in an embedding space. The proximity of the embeddings in the embedding space may dictate the relationship--or match--between two or more of the objects. For example, the same object across multiple frames may have embeddings that are determined to be close to one another (e.g., within a threshold distance), while embeddings of different objects may be further apart (e.g., outside of a threshold distance).” … “The image data  while embeddings 110 for different objects are further apart. As such, where the embeddings 110 are closer together (e.g., within a threshold distance) within the embedding space 112, the determination may be that the two embeddings 110 belong to the same object”)
Regarding claims 5 and 14, AAPA and Ratnesh Kumar disclose claims 1 and 10, Ratnesh Kumar also discloses additionally training the feature extractor by assigning a weight to a feature vector for an image misclassified by the trained classification model among the feature vectors for the plurality of images (figure 1 and description of figure 1. Ratnesh Kumar specifically discloses “A distance metric may then be used to determine the proximity of the embeddings to one another in an embedding space. The proximity of the embeddings in the embedding space may dictate the relationship--or match--between two or more of the objects. For example, the same object across multiple frames may have embeddings that are determined to be close to one another (e.g., within a threshold distance), while embeddings of different objects may be further apart (e.g., outside of a threshold distance).” … “The image data 102 within each batch may be applied to the DNN 108, and the DNN may compute or predict the embeddings 110. The embeddings may be representative of feature vectors having an embedding dimension, where the embeddings represent a location in an embedding space 112  while embeddings 110 for different objects are further apart. As such, where the embeddings 110 are closer together (e.g., within a threshold distance) within the embedding space 112, the determination may be that the two embeddings 110 belong to the same object”)
Regarding claims 8 and 17, AAPA and Ratnesh Kumar disclose claims 1 and 10, Ratnesh Kumar also discloses determining one of a plurality of confidence measurement techniques based on confidence of a classification result for each of a plurality of different types of validation data measured using the additionally trained feature extractor, wherein the measuring comprises measuring the confidence of the classification result for the input image by the trained classification model based on the determined confidence measurement technique (figure 1 and disclosure of figure 1 Ratnesh Kumar specifically discloses “According to one approach, the DNNs may be trained using cross-entropy loss, but because each identity is considered as a separate category and the number of categories is equal to the number of identities in a training set, learning becomes computationally prohibitive. Other conventional approaches have used DNNs trained using contrastive loss or triplet loss to learn embeddings for an embedding space--e.g., face embeddings for face verification)” … “The embeddings 110 may be applied to an embedding space 112, where the embedding space 112 may be used to detect clusters, or groups, of the embeddings 110 that belong to a same object. The embedding space 112 may be the space in which the data is embedded after dimensionality reduction by the DNN 108. During inference, the locations of the the embedding space 112 may be used to re-identify objects and/or to determine two or more objects are not the same object. Similarly, during training, when two or more embeddings 110 are known to belong to a same object or differing objects (as represented in ground truth 116), the location of the embeddings 110 in the embedding space 112 may be used to determine the accuracy of the DNN 108, and to update the parameters of the DNN 108 using a loss function(s) 118 (e.g., a triplet loss function, in some examples). For example, where the predictions by the DNN 108 indicate that two embeddings 110 corresponding to a same object are far apart in the embedding space 112, this information may be used to update the DNN 108 such that the two embeddings 110 are predicted closer to one another. Similarly, where the predictions by the DNN 108 indicate two embeddings 110 corresponding to differing object are close together in the embedding space 112, this information may be used to update the DNN 108 such that the two embeddings 110 are predicted further apart from one another”)
Regarding claims 9 and 18, AAPA and Ratnesh Kumar disclose claims 8 and 17, Ratnesh Kumar also discloses measuring the confidence of the classification result for the plurality of pieces of validation data through the plurality of confidence measurement techniques using the additionally trained feature extractor (figure 1 and disclosure of figure 1 Ratnesh Kumar specifically discloses “Similarly, during training, when two or more embeddings 110 are known to belong to a same object or differing objects (as represented in ground truth 116), the location of the embeddings 110 in the embedding space 112 may be used to determine the accuracy of the DNN 108, and to update the parameters of the DNN 108 using a loss function(s) 118 (e.g., a triplet loss function, in some examples)”); sorting the plurality of pieces of validation data according to size of the confidence of the classification result for the plurality of pieces of validation data measured by each of the plurality of confidence measurement techniques (figure 1 and disclosure of figure 1 Ratnesh Kumar specifically discloses “The embeddings 110 may be applied to an embedding space 112, where the embedding space 112 may be used to detect clusters, or groups, of the embeddings 110 that belong to a same object. The embedding space 112 may be the space in which the data is embedded after dimensionality reduction by the DNN 108); and determining one of the plurality of confidence measurement techniques by comparing sort orders of confidence scores of the plurality of confidence measurement techniques based on the types of the plurality of pieces of validation data (figure 1 and disclosure of figure 1 Ratnesh Kumar specifically discloses “The embeddings 110 may be applied to an embedding space 112, where the embedding space 112 may be used to detect clusters, or groups, of the embeddings 110 that belong to a same object. The embedding space 112 may be the space in which the data is embedded after dimensionality reduction by the DNN 108. During inference, the locations of the embeddings 110 in the embedding space 112 may be used to re-identify objects and/or to determine two or more objects are not the same object. Similarly, during training, when two or more embeddings 110 are known to belong to a same object or differing objects (as represented in ground truth 116), the location of the embeddings 110 in the embedding space 112 may be used to determine the accuracy of the DNN 108, and to update the parameters of the DNN 108 using a loss function(s) 118 (e.g., a triplet loss function, in some examples)”)

Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mark (US 6535851 B1) discloses segmentation approach for speech recognition systems.
Jeong (US 20070185712 A1) discloses method, apparatus, and medium for measuring confidence about speech recognition in speech recognizer.
Kemp (US 7292981 B2) discloses signal variation feature based confidence measure.
Murphy (US 20190325259 A1) discloses feature extraction and machine learning for automated metadata analysis.
Chauhan (US 20200372632 A1) discloses confidence-based method and system for analyzing images of a retina.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636